PER CURIAM.
Denied. See Barnard v. State, 949 So.2d 250, 251 (Fla. 3d DCA 2007) ("Habeas corpus may not be used to file successive 3.850 motions or to raise issues which would be untimely if considered as a motion for postconviction relief under rule 3.850." (citing Baker v. State, 878 So.2d 1236, 1245-46 (Fla. 2004) ) ); see also Hernandez v. State, 990 So.2d 1116, 1118 (Fla. 3d DCA 2008) ("However, even if we were to address the petition on the merits, it would be denied as the ground raised is refuted by the record.").